DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular while claims 29 and 30 recited “means” to perform various functions, the whole disclosure of the instant application does not provide a clear structure to perform the various functions associated the “means” (Fig. 1, [0083]-[0087] “means” corresponds to different parts of a “stack manager 112”; however, in Fig. 1, and [0016] the “stack manager 112” is depicted as part of a “processor”, yet according to [0020]: “in a particular aspect, the stack manager 112 is implemented in software and no additional hardware is used to implement stack management using the stack manager 112 as compared to hardware used to implement stack management using the MMU 110).  As a result, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 9, 24 and 29, it is not clear if the “designation” of the “second stack” involves adding the “second stack” for use by the “particular task”, while preserving the “first stack” or the “second stack” overwrites the “first stack”.  
	It is not clear what is “copied” to the “second stack” (e.g. everything stored on the “first stack” is copied to the “second stack” including metadata identifying a process ID that correspond to the “particular task”; or just a reference link to address of the “first stack” is copied to the “second stack”).  Does the “second stack” contain all the data in the “first stack” or not? 

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

As per claims 29 and 30, all the claim limitations associated with corresponding “means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is unclear with regard to what would be the structure to perform the claimed functions. In particular, Fig. 1, [0083]-[0087] disclose that the “means” corresponds to different parts of a “stack manager 112”; and in Fig. 1, and [0016], the “stack manager 112” is depicted as part of a “processor”; however, according to [0020]: “in a particular aspect, the stack manager 112 is implemented in software and no additional hardware is used to implement stack management using the stack manager 112 as compared to hardware used to implement stack management using the MMU 110”.  This suggests that the "means" can literally be a processor, a part of a processor, firmware code embedded on a processor, driver of memory subsystem connected to a processor, a compiler, or any program that is executing on a processor that contains code that manages stack allocation. As a result, the specification does not provide sufficient details such that one of ordinary skill in the art would understand what can be the structure(s) that perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
[AltContent: rect]Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since they are computer program product claims that include a "computer-readable storage device" that is not clearly defined in the specification (the specifically merely mentions that “a computer-readable storage device” being used to store different contents and that “CODEC 734 is a computer-readable storage device”: [0080]).    Under broadest reasonable consideration, a storage medium could be a propagation medium (In U.S. Pat. 6286104 col 3 lines 50-56 a storage medium is defined to include “carrier wave” which is a propagation medium); and the “computer-readable storage device” is a storage medium. Therefore, claims 24-28 are non-statutory.  Applicant is suggested to amend the claim, the “computer readable medium” with “non-transitory computer-readable storage device”. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 103 over Boucher (U.S. Pat. 7178002) in view of Tatsuya et al (EP 1696318 A1).
Tatsuya references have been previously presented in IDS filed on 08/11/2020.

As per claim 1 Boucher teaches the invention substantially as claimed including a device for stack management comprising: a first memory configured to include a first stack; a second memory configured to include a second stack; and a stack manager of a processor (Fig. 1, col 4 lines 10-15; 25-27, 32-36 data processing system contain memory for stack and separate stack overflow memory as well as allocation instructions and extension instructions that are independent components of the data processing system that are responsible for managing stacks), the stack manager configured to: 
	detect that a size of a frame to be allocated exceeds available space of the first stack, the first stack used by a particular task executing at the processor; designate the second stack for use by the particular task (Figs. 2 and 3, col 5 lines 25-50, col 7 lines 18-32 allocation or extension instruction detect remaining memory in stack is insufficient for either a new stack frame or an existing stack frame; col 7 lines 55-62, col 8 lines 3-14, col 5 lines 51-65 memory blocks in stack overflow memory are designated for a program in an allocation table); configure the second stack in a way that enables the stack manager to transition from the second stack to the first stack upon detection that the second stack is no longer in use by the particular task (col 6 lines 35-54, col 8 lines 15-24,col 7 line 63 – col 8 line 2 stack created in stack overflow memory is configured in conventional ways to store FP and SP information of previous stack frame so that allocation instruction can restore FP and SP to bound the stack frame for SUB1 as it existed on the stack 202 before the placeholder frame 208 was established); and allocate the frame in the second stack (Fig. 3 step 412, col 7 lines 53-59, Fig. 4 steps 504, 506 col 8 lines 6-14).  
	Boucher does not explicitly teach that the configuring of the second stack in a way that enables the stack manager to transition from the second stack to the first stack upon detection that the second stack is no longer in use by the particular task, entails copying of metadata associated with the first stack to the second stack, the metadata enabling the stack manager to transition from the second stack to the first stack upon detection that the second stack is no longer in use by the particular task.
	However Tatsuya explicitly teaches that the configuring of the second stack in a way that enables the stack manager to transition from the second stack to the first stack upon detection that the second stack is no longer in use by the particular task, entails copying of metadata associated with the first stack to the second stack, the metadata enabling the stack manager to transition from the second stack to the first stack upon detection that the second stack is no longer in use by the particular task (Figs. 2 and 3 [0029]-[0035], [0042] stack frames of different functions of a program can be allocated in different stack modules; an exemplary second stack module containing stack frame of a callee function contains link register save area 258 and back chain 260 (both containing references to a previous stack fame such as stack module of a caller function 200) that are used to transition from the callee function stack frame back to a caller function stack frame after the callee function is completed).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Boucher and Tatsuya since both are directed towards management of stacks.  One with ordinary skill in the art would be motivated to incorporate the teachings of Tatsuya into that of Boucher because Tatsuya further improves efficiency of management of stacks by providing better control of growth of the stacks ([0004]).  

As per claim 2 Tatsuya teaches 2wherein the processor includes the first memory, and wherein the second memory is external to the processor (Figs. 1, 8 and 10).  

As per claim 3 Boucher as modified by Tatsuya teaches wherein the stack manager is further configured to, based at least in part on determining that the size of the frame to be allocated exceeds the available space of the first stack, store an address of a return handler in a link return register, wherein the frame allocated in the second stack is associated with a function call (Tatsuya [0015], [0031] return address of a caller function is stored in link register; Boucher col 6 lines 35-40, 48-54 return address of the caller function call can be address for placeholder subroutine which is responsible for returning to the caller function and perform any cleanup that is needed).  

As per claim 4 Boucher as modified by Tatsuya teaches wherein the stack manager is further configured to, in response to the particular task returning from the function call, execute the return handler corresponding to the address stored in the link return register (Tatsuya [0015], [0031] return address of a caller function is stored in link register; Boucher col 6 lines 35-40, 48-54 return address of the caller function call can be address for placeholder subroutine which is responsible for returning to the caller function and perform any cleanup that is needed).  

As per claim 5 Boucher as modified by Tatsuya teaches wherein the stack manager is further configured to, in response to the particular task returning from a function associated with the frame, execute a return handler that reconfigures the stack manager to transition to the first stack based on the metadata (Tatsuya [0015], [0031] return address of a caller function is stored in link register; Boucher col 6 lines 35-40, 48-54 return address of the caller function call can be address for placeholder subroutine which is responsible for returning to the caller function and perform any cleanup that is needed).  

As per claim 6 Boucher teaches wherein the stack manager is further configured to, in response to the particular task returning from a function associated with the frame, deallocate the second stack from the particular task (col 6 lines 48-54, col 7 line 63 – col 8 line 2).  

As per claim 7 Boucher teaches wherein the stack manager is further configured to, subsequent to deallocating the second stack from the particular task, designate the second stack as available for a next allocation while the second stack is stored in a cache memory (col 5 line 53 – col 6 line 9).
  
As per claim 8 Boucher teaches wherein the second stack is larger than the first stack (col 5 line 43 – col 6 line 9, col 8 lines 44-47 stack overflow memory contains enough memory blocks to contain stack frames of a plurality of threads and more than requested memory size can be allocated as long as there’s space in the stack overflow memory, this obviously means that the second stack can be larger than the first stack).

As per claim 10 Boucher teaches wherein detecting that the size of the frame to be allocated exceeds the available space of the first stack includes detecting an exception caused by a stack limit (col 8 lines 57-66).  

As per claim 11 Boucher teaches wherein the designating, the copying, and the allocating are performed by an exception handler in the processor in response to the exception (col 8 lines 57-66).

As per claims 9 and 12-17 they are method versions of system claims 1 and 3-8.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 1 and 3-8, respectively.

As per claim 18 Boucher teaches further comprising: detecting, by the stack manager, that a second size of a second frame to be allocated exceeds available space of the second stack; and designating a third stack to be used by the particular task (col 5 lines 63-65; col 8 lines 40-42).  

As per claim 19 Boucher teaches wherein the designating of the second stack and the transitioning from the second stack to the first stack are performed independently of a memory management unit (col 4 lines 25-36 allocation instructions and extension instructions are not part of a memory management unit). 

As per claim 20 Boucher as modified by Tatsuya teaches wherein the first stack is included in a first memory that has a reduced latency time as compared to a second memory that includes the second stack (Boucher col 4 lines 21-24, col 5 line 43 – col 6 line 9: a second stack can be created in a memory that is shared by a plurality of threads and that memory blocks that are previously allocated to the second stack can be reused; Tatsuya [0044], [0049] stack of a thread is preferentially stored in local memory that provide faster access speeds instead of shared main memory that is slower, which is only used when stack space of the local memory is too small; this means, to one with ordinary skill in the art, that the first stack which is currently being used by a task could obviously be stored in the local memory while the reusable second stack, which is not currently being used, can be stored in the main memory).  

As per claim 21 Tatsuya teaches wherein the first memory includes a tightly coupled memory (TCM) ([0051], [0069]).  In the alternative Boucher also teaches wherein the first memory includes a tightly couple memory (col 4 lines 44-52 stacks can be stored in any type of memory, where “tightly coupled” is non-functional descriptive material and will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)). 

As per claim 22 Boucher as modified by Tatsuya teaches allocating, for each new task initiated at the processor, a corresponding initial stack in the first memory; and dynamically allocating, for each task that exceeds its initial stack, a corresponding secondary stack in the second memory (Boucher col 4 lines 10-15, col 1 lines 15-32 every program has one or more of its own stacks; col 5 line 25 – col 6 line 9: a second stack can be created for any program, in response to the stacks of the program not having sufficient space, in a memory that is shared by a plurality of threads and that memory blocks that are previously allocated to the second stack can be reused; Tatsuya [0044], [0049] stack of a thread is preferentially stored in local memory that provide faster access speeds instead of shared main memory that is slower, which is only used when stack space of the local memory is too small; this means, to one with ordinary skill in the art, that a first stack that is used by a program can obviously be stored in the local memory while the reusable second stack, which is only created when the first stack has insufficient space, can be created in the main memory).  

As per claim 23 Tatsuya teaches further comprising copying arguments of a function from the first stack to the second stack to be accessible via a stack pointer position in the second stack ([0032], [0041]).

As per claims 24-28 they are product versions of system claims 1 and 5-8.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 1 and 5-8, respectively.

As claims 29 and 30 they are broader reworded system versions of system claims 1 and 5.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 1 and 5, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198